Citation Nr: 1134502	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in May 2008.

The issue of entitlement to service connection for bilateral foot disability, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral foot disability was denied by a rating decision in March 2002; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's March 2002 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral foot disability.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's March 2002 rating decision, and the claim of entitlement to service connection for bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's underlying claim is one of service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound physical and mental condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examinations reports are to be considered as noted, and history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).

VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c), and the United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

If VA fails to rebut the 38 U.S.C.A. § 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO denied reopening the Veteran's claim of service connection for bilateral foot disability by a decision in March 2002.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the March 2002 rating decision.  Therefore, the March 2002 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As already noted, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral foot disability in a March 2002 rating decision.  The RO found that the evidence failed to show a currently diagnosed bilateral foot disability related to the Veteran's active duty service.

The Board finds that new and material evidence has been submitted since the RO's March 2002 decision.  Furthermore, the Board notes that the RO reopened and decided the Veteran's claim on the merits in its September 2007 decision.  The record shows that the VA treatment records have been received and the Veteran was afforded VA medical examinations for his claimed bilateral foot disability in September 2007 and July 2008.  In July 2008, the VA examiner diagnosed the Veteran with pes planus foot type bilaterally and symmetrically of hereditary origin without evidence to support causal or contributory relationship from military service, and concluded that the Veteran's foot disability was neither caused by his military service or advanced by military service beyond the normal life progression.  Also, the examiner stated that the Veteran's probable origin for burning foot pain dorsally and plantarly was spinal disease unrelated to the feet and not related to military service.  In addition, the examiner stated that the Veteran had bunion deformity, left foot of hereditary origin without causal or contributory relationship to military service.

In light of the bases for the prior denial of the underlying service connection claim, the Board views the Veteran's current foot diagnoses as arguably new and material evidence.  Accordingly, the claim of service connection for bilateral foot disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

Briefly, the Veteran contends that he is entitled to service connection for bilateral foot disability.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  In this regard, the Board notes that all VA treatment records are not associated with the claims file, as well as potentially relevant Social Security Administration (SSA) records and additional service treatment records.

The Board notes that it appears that all relevant VA medical records are not associated with the claims file.  In this regard, the Board notes that the Veteran stated in January 2002 that he received treatment from the VA Corpus Christi Outpatient Clinic since 1980.  Additionally, VA received a statement from the Veteran in October 2006 that states that he had been treated at the VA Corpus Christi Outpatient Clinic since his discharge from service.  The Board notes that the earliest VA medical record associated with the claims file is from September 2001.  The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain all relevant VA treatment records.  VA is required to obtain VA treatment records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO should request and obtain any missing VA treatment records relevant to the appeal.

In addition, although the claims file contains the Veteran's service treatment records, the Board finds that all of the Veteran's service treatment records may not be associated with the claims file.  In this regard, the Board notes that VA received a statement from the Veteran in December 2006 that states that he was hospitalized at Shaw Air Force Base in 1961.  The Board finds that the record is unclear as to whether additional hospital records are available, and whether the RO has taken all appropriate action to request and obtain additional records.  Thus, in order to more fully address the Veteran's contentions, the Board is of the opinion that further efforts should be undertaken to obtain any missing active duty service medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Also, the Board notes that the July 2008 VA examination report states that the Veteran was disabled since 1987, which was related to a back injury.  Also, the Board notes that the examiner concluded that the probable origin for the Veteran's burning foot pain dorsally and plantarly was spinal disease.  Therefore, the Board finds that disability records may be relevant to the appeal.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, if and only if any pertinent records are obtained, in order to afford the Veteran every consideration with his appeal, the Board finds that obtaining another VA medical opinion would be helpful in resolving the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a thorough examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the South Texas Veterans Health Care System since July 1962, specifically including treatment records from the Corpus Christi Outpatient Clinic.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain all of the Veteran's medical records pertaining to his active duty service that are not currently incorporated into the claims file.  The Board is particularly interested in hospital/inpatient records from the Shaw Air Force Base in South Carolina (if any).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

The Veteran should also be asked if he has filed any worker compensation claims.  If so, those records should be obtained.

4.  Then, if and only if any pertinent records are obtained, and after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his bilateral foot disability.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all foot disabilities found to be present.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is there clear and unmistakable (obvious or manifest) evidence that any current foot disability existed prior to the Veteran's entering of active duty service in January 1961?  If so, please clearly identify such current foot disability/disabilities.

The term 'clear and unmistakable evidence' means with a much higher certainty than 'at least as likely as not' or 'more likely than not.'

b)  If the Veteran's foot disability existed prior to service, is there clear and unmistakable (obvious or manifest) evidence that the Veteran's preexisting foot disability was not aggravated (meaning chronically worsened or permanently increased in severity) during his active duty service beyond the natural progression of that preexisting disability?

c)  If, in the alternative, it is determined that any of the Veteran's foot disabilities did not exist prior to service, is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current foot disability is causally related to the Veteran's active duty service?  If so, please clearly identify such current foot disability/disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue of entitlement to service connection for bilateral foot disability, under a merits analysis, should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


